Citation Nr: 1423228	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  07-31 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for bilateral open angle glaucoma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1970 to June 1976.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes this case was certified to the Board as an appeal of a February 2006 rating decision.  However, in reviewing the file, the Board found the claims file includes a notice of disagreement received May 2002, following the June 2001 rating decision.  Even though this statement indicated the Veteran was "disputing" the assignment of a 30 percent rating, the RO treated this as a claim for an increase.  As this notice of disagreement was timely filed, the June 2001 rating decision did not become final.  The 2002 notice of disagreement remained pending until a statement of the case was finally issued in 2007.  Therefore, the Board finds the period on appeal dates back to the December 1999 filing for an increased rating.

In April 2014, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

This appeal was processed using the VMBS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran is seeking an increased rating for his service-connected bilateral open -angle glaucoma.  The Board regrets additional delay in the Veteran's claim, which has already been pending for several years, but unfortunately remand is required.

The claims file includes extensive private medical treatment records through late 2007.  However, at his April 2014 hearing, the Veteran testified he continued to receive routine, private treatment for his bilateral glaucoma to the present day.  Therefore, remand is in order to obtain these additional updated, relevant private treatment records since 2007 is required.

The Veteran submitted additional, updated treatment records from Dr. K.D. at the time of his hearing; however, it appears these treatment records have not yet been scanned into his electronic claims file.  It may be necessary to submit these records again. 

Additionally, the Veteran was last provided with a VA examination in 2006.  However, he has asserted his bilateral eye condition has worsened, including requiring additional surgery on his eyes in 2013.  Accordingly, remand for an updated VA examination is also required.

Accordingly, the case is REMANDED for the following actions:

1.  Check the Veteran's VBMS file to see if the private records he submitted from Dr. K.D. at his April 2014 Board hearing have been scanned.  If not, ask him to complete the proper authorization so these records can be obtained.  All efforts to obtain these records should be fully documented, and a negative response must be provided if records are not available.  Any obtained records must be associated with the claims file in VBMS.


2. After obtaining the proper authorization from the Veteran, also request updated treatment records for his bilateral eye disability since 2007 from Dr. A. from the Retina Group of Florida and, for whatever medical providers performed the eye surgery in 2013.  All efforts to obtain these records should be fully documented, and a negative response must be provided if records are not available.  Any obtained records must be associated with the claims file in VBMS.

3. The Veteran testified he occasionally receives VA treatment for his eyes, but he did not identify which medical facility.  Ask him to provide this information and then obtain all records from 1999 to the present.

4.  Provide the Veteran with an examination to evaluate the nature and severity of his current bilateral open-angle glaucoma.  The examiner should be provided with the Veteran's full claims file, including updated medical treatment records since 2007, and a complete rationale should be provided for any opinion expressed.  Any required testing should be conducted.  

5.  After completing all of the foregoing, readjudicate the appeal in light of all the additional evidence added to the record.  As noted in the Introduction, this appeal arises from a 2001 rating decision.  If the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



